An unpublis 1- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN‘THE SUPREME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC SERIES 350 No. 68435

DURANGO 104,

Appellant,

vs.

WELLS FARGO HOME MORTGAGE A
DIVISION OF WELLS FARGO BANK,
N.A.,

1 Respondent.

FELED

AUG 1 1 2015

 

ORDER DISMISSING APPEAL

This appeal Was docketed in this court on J 1113! 17, 2-015,
 without payment of the requisite filing fee. On that same dayr a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the ﬁling fee within ten dayawould
result in the dismissal of this appeal. To date, appellant has not paid the
ﬁling fee or otherwise reaponded to this court’s notice. Accordingly, cause

appearing, this appeal 15 dismissed.
It is SO ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY? 

‘ cc: Hon. Ronald J. Israel, District Judge
Law Ofﬁces of Michael F. Balm, Ltd.
Snell 85 Wilmer. LLP/Las Vegas
Eighth District Court Clerk

SUPREME ileum
or
NEVAﬂA

CLERK'S QRDEE

((31494?